Petition for a Rehearing, by

Ben. Hardin.
The undersigned who argued these causes in the court below for Tobin, has this morning for the first time learned, that this court given an opinion, which -he has in part examined, and has, in equal haste, -drawn this petition for a rehearing, as -he understands the court is to adjourn in a few minutes. As to the one thousand acres, the court has construed Tobin into the character of a trustee in his purchase. Upon what principle they have done it, I am at a loss to conjecture. Was he Blight’s agent in the sale of that land? I answer, no. He was the attorney on the other side; and before the sale Blight dismissed him from all other agencies.
Had he any money of Blight’s in his hands? I answer, not one cent. The doctrine about a counsel being construed into a trustee, cannot be sustained; but if it could, it is a trustee for the person who employed him, and not the adversary of his client. There are but two trusts resulting by operation of equity known to the books, since the statute of frauds. One is, where A is furnished -by B with the funds to purchase land for him, and A promises to make the purchase, and then fraudulently purchases in his own. name. The other is, where property is conveyed in trust for particular purposes, and no disposition made of the remainder. Then equity implies a resulting trust by implication after the objects of the trust are answered: See 2 Vol. of Fonblanque, 116, 117, 118, and Shepherd’s Touchstone. In truth and fact, to give our statute of frauds a fair construction, there ought only to exist the latter kind of trust, as all other trusts are within the mischief of that statute. I have been informed that no counsel arfued for Tobin; he would have attended himself, have no doubt, had it not been for a belief that the court would not- decide causes argued or submitted last term. It is hoped that a rehearing will be granted.

Answer to the Petition, by

Patrick-'H. Darby.
In this cause the court was under-Answer to stood to subject the land to redemption, on the the *626principle, that there are, and may be, cases of hardship, where the purchaser holds a control over the sale, and there is great inadequacy of price, and all facts in the cause will be taken as evidence either of fraud, or such hardship as to warrant a redemption, by the payment of purchase money and interest. And that this is one of those cases. But these principles aside, Tobin was a purchaser with notice of the acts of the sheriff in not selling the personal property, and that that misconduct of the sheriff was produced by Tobin.
Answerto the petition,
Darby for complainants; Wickliffe and Mayes for defendants.
On principle, as well as on authority, the decision is maintainable on clear principles of law and equity, by the books and authorities cited by the court.
The Court overruled the petition, and the decision stands unaltered.